DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of Applicant's claim amendments on 12/16/2020. The claim amendments are entered. Presently, claims 1, 4, 5, 8, 9, and 12 are now pending. Claims 2, 3, 6, 7, 10, and 11 are cancelled. Claims 1, 5, and 9 are amended.

Response to Arguments
Applicant's arguments filed on 12/16/2020 have been fully considered but they are not persuasive.

Applicant argues that Zeng allegedly does not teach the newly amended claim limitations involving the similarity and normalizing of the data (Applicant’s reply pgs. 8-9). This is not persuasive because Zeng does teach the amended limitations. Zeng teaches a clustering process that comprises similarity computations as well as centroid assignment. This is shown in the updated mapping below. 

Applicant argues that Phillipps allegedly does not teach the newly amended claim limitations with non-periodic pattern and an iterative process regarding the generation of the intelligence reports (Applicant’s Reply pgs. 10-11). This is not persuasive because Phillipps is Phillipps does teach the iterative generation as shown in the updated mapping below. Furthermore, Applicant’s assertion that Phillipps allegedly does not teach a learning pattern that can help operational efficiency (Applicant’s reply pgs. 10-11) is not persuasive. Phillipps discloses learning functions, i.e. patterns, which can be derived using a data intelligence module from various data sources (Phillipps [0036] and [0038]). Wherein the system can enable an optimal operational efficiency (Phillipps [0113]). 

Applicant argues that Al-Shameri allegedly does not teach the limitations including the training over a time period (Applicant’s Reply pgs. 11-13). This is not persuasive. Al-Shameri is not being used to teach the limitations involving the training over a time period. Al-Shameri does teach the test and training dataset, wherein the dataset can be images or text elements.

Applicant argues that Tran allegedly does not teach the identifying and filtering element of the limitations because it allegedly does not teach a normalized statistical determination of the data (Applicant’s Reply pgs. 13-14). This is not persuasive. Tran discloses a shift regression process, comprising a regression loss computation and a softmax loss computation that is followed by a normalization to mean zero and standard deviation one, as shown in the updated mapping below. Wherein the loss, mean, and standard deviation computations are statistical computations. Moreover, the determination of and removal of duplicate text data, i.e. data elements, does constitute an identification and filtering process. Therefore, the argument is not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 4, 5, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shameri et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0223276, hereinafter Al-Shameri) in view of Zeng et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2005/0234955, hereinafter Zeng), Phillipps (U.S. Pat. App. Pre-Grant Pub. No. 2014/0372346, hereinafter Phillipps), Agnostelli et. al., “What time is it? Deep learning approaches for circadian rhythms” (hereinafter Agnostelli), and Tran (U.S. Pat. Pub. No. 10,032,072, hereinafter Tran).

Regarding claim 1, Al-Shameri teaches: 
A processor implemented method, comprising: 
obtaining (202), via one or more hardware processors ([0113]: “number of processors”. Similarly, see Abstract: “one or more processors”.), a test dataset and a training dataset, wherein the test dataset and the training dataset comprises at least one of one or more images and a plurality of elements ([0090]: describing a “test” dataset that comprises of image data from NASA® as well as a “text data[set]” that comprises of text documents from the “Topic Detection and Tracking (TDT) Pilot Corpus” ([0207]). Wherein the text dataset can have the data “corpus … be divided into two parts, training set and test set” ([0210]).), and …;  
([0102]: describing that an initial method for pattern detection “is based on empirical or statistical patterns, those patterns that have been observed over a long period of time and may be thought to have some underlying statistical structure.”); 
normalizing (206), using the one or more determined statistical modeling techniques, the test dataset to obtain a normalized dataset, wherein the normalized dataset comprises at least one of one or more normalized elements set and one or more normalized images set (describing “symmetrical normalized gray level co-occurrence matrix (GLCM)” as a statistical feature method that involves several detailed steps to compute a normalized image dataset ([0305]-[0308]). Similarly, see [0361]-[0363]: describing another normalized statistical method, namely the “normalized difference vegetation index (NDVI)” for normalizing image datasets “to detect vegetative change”.), and…; 
….

While Al-Shameri teaches the limitations of claim 1, Al-Shameri does not explicitly teach: “associating (208), using one or more clustering techniques, at least one unique cluster head to at least one of (i) the one or more normalized elements set and (ii) the one or more normalized images set in the normalized dataset to obtain a labeled dataset, wherein associating involves performing analysis across at least one of the one or more elements set and images set, within the normalized dataset, to determine similar elements set, or near similar elements set, and assigning both the determined similar elements set (or near similar elements set) to a single unique cluster head;” on lines 18-25. Zeng discloses the claim limitations, teaching: 
(Zeng [0051]: describing a clustering based text classification (CBC) as shown in Fig. 6 wherein “[a]t block 602, CBC module 208 tokenizes all documents of data set 210 into terms and constructs one component for each distinct term… [so that] each document is represented by a vector [and] the term vectors are normalized.” Then, “At block 604, CBC module 208 clusters the tokenized terms …. We compute the centroids of the labeled data for each class (which is called “labeled centroids”) and use them as the initial centroids for k-means. The iterative loop is terminated when clustering result doesn't change anymore, or just before a labeled centroid being assigned to a wrong cluster…. Finally, at least a portion of unlabeled data 212 are assigned labels as labeled centroid in the same cluster.” (Zeng [0052]). Wherein the data can comprise text data (Zeng [0050]), i.e. a type of normalized elements set.), 
wherein associating involves performing analysis across at least one of the one or more elements set and images set, within the normalized dataset, to determine similar elements set, or near similar elements set ([0062]: describing a clustering analysis with normalization that comprises a similarity measurement for two data sets, which can comprise elements.), and
assigning both the determined similar elements set (or near similar elements set) to a single unique cluster head ([0058]: describing that a label associated with a particular data set is assigned to a particular cluster due to a similarity metric. See [0052]-[0062]: describing the clustering computations comprising similarity and assignment of the data.);”.
Al-Shameri to include the clustering of normalized datasets in Zeng. Doing so would enable a “clustering based text classification (CBC) utilize both labeled and unlabeled data in semi-supervised learning operations…. At least a portion of the unlabeled data is then labeled based on the obtained clusters to generate an expanded labeled dataset.” (Zeng [0018]). 

While the cited references teach the limitations of claim 1, they do not explicitly teach: “generating (210), using one or more neural network models, an intelligence report by analyzing the labeled dataset … and perform iterative analysis on the generated intelligence reports; training, using the intelligence report and the test dataset, the one or more hardware processors; and generating subsequent intelligence reports for subsequent incoming test datasets” on lines 26-32. Phillipps discloses the claim limitation, teaching:  
“generating (210), using one or more neural network models, an intelligence report by analyzing the labeled dataset … and perform iterative analysis on the generated intelligence reports (Fig. 2B showing an “unsupervised learning module” that comprises a “clustering module” and a “report processing module”. Wherein “[t]he report processing module 236 can identify associations and patterns in these documents that indicate how the data in the unstructured data set is organized. These associations and patterns can be used to identify relationships between data elements in the unstructured data set” (Phillipps [0085]), including the use of “pseudo labels” as part of the clustering module (Phillipps [0079]). Whereby the machine learning process comprises feature selection via an iterative training process (Phillipps [0117]).); 
training, using the intelligence report and the test dataset, the one or more hardware processors (Phillipps Fig. 7: showing that training can be done on various modules and the training can be derived from the result (i.e. intelligence report) and received requests with the correlating data. Wherein the “[t]hese machine learning ensembles may be used to respond to analysis requests (e.g., processing collected and coordinated data using machine learning) and to provide machine learning results, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or other results. Supervised machine learning, as used herein, comprises one or more modules, computer executable program code, logic hardware, and/or other entities configured to learn from or train on input data, and to apply the learning or training to provide results or analysis for subsequent data.” (Phillipps [0040]).); and 
generating subsequent intelligence reports for subsequent incoming test datasets (Phillipps Fig. 7: showing an repetitive process for providing results to the user based on new requests coming in with correlating data, wherein “[t]he orchestration module 320 directs 734 the workload data through a machine learning ensemble 222 associated with the received 702 analysis request to produce a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a recognized pattern, a recommendation, an evaluation, and/or another result. The interface module 402 provides 730 the produced result to the requesting client 404, and the interface module 402 continues to monitor 702 requests.” (Phillipps [0158]).)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references Phillipps. Doing so would enable a system for “performing data analytics using machine learning. An unsupervised learning module is configured to assemble an unstructured data set into multiple versions of an organized data set. A supervised learning module is configured to generate one or more machine learning ensembles based on each version of multiple versions of an organized data set and to determine which machine learning ensemble exhibits a highest predictive performance.” (Phillipps Abstract). 

While the cited references teach the limitations of claim 1, they do not explicitly teach: “wherein the training dataset corresponds to the test dataset trained over a period of time” on lines 5-6 and “to obtain non-periodic patterns” on lines 27-28. Agostinelli discloses the claim limitations, teaching: 
“wherein the training dataset corresponds to the test dataset trained over a period of time”: describing that the training can take hours (Agostinelli section 3.4) and that the training comprises classifying the training data over 50,000 iterations that can be sampled over 24 and 48 hrs (Agostinelli section 3.1.1). 
“to obtain non-periodic patterns”: describing that the data can be classified into either periodic or aperiodic data, i.e. non-periodic data (Agostinelli sections 3.1.1, 3.1.5, and 4.1.3.). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the training and patterns in Agostinelli. Doing so would enable the system “[t]o classify signals as periodic or aperiodic, we train deep neural networks (DNNs) using standard gradient descent with momentum…. We train separate networks for data sampled over 24 and 48 h.” (Agostinelli section 3.1.1). 

While the cited references teach the limitations of claim 1, they do not explicitly teach: “wherein normalizing the test dataset comprises identifying and filtering at least one of (i) one or more missing elements and one or more duplicate elements from the test dataset, and (ii) one or more missing images and one or more duplicate images from the test dataset” on lines 10-17. Tran discloses the claim limitations, teaching: 
“wherein normalizing the test dataset (Tran col. 6, lines 24-29 and 64-67 to col. 7, lines 1-19: describing the normalization of the dataset to a mean of zero and standard deviation of one. Wherein the normalization can be done via a neural network “with a regression (Euclidean) loss and a Softmax loss function” (Tran col. 3, lines 52-53).) comprises identifying and filtering at least one of (i) one or more missing elements and one or more duplicate elements from the test dataset (Tran col. 8, lines 43-62: describing a “post processing component” wherein “the output of region proposal filtering component 206 contains a lot of overlapping words [i.e. a type of element]. A post processing step can be used to eliminate these duplications.”), and 
(ii) one or more missing images and one or more duplicate images from the test dataset (Tran col. 13, lines 6-46: describing filtering of image data wherein a “trained filtering neural network can be used on the regions of interest to remove 508 regions that do not contain text representations to determine a subset of the plurality of regions of interest that do contain text representations.” Wherein the text representation is located within bounding box of an image data (Tran col. 13, lines 31-34).)”.
 to include the filtering in Tran. Doing so would enable a process for “filter[ing] using a convolutional neural network (CNN) with a regression (Euclidean) loss and a SoftMax loss function. The location of these filtered bounding boxes are then refined using regression CNNs. The refinement is done with several recursive iterations. A classification CNN is then used to map the bounding boxes to words in a large (e.g., 90K words) predefined dictionary. Because the resulting predictions might contain a lot of overlapping and duplicated recognized text (e.g., at the same location there might be multiple overlapping results), a post-processing step can be implemented to merge and clean up the recognition results.” (Tran col. 3, lines 51-62). 

Regarding claim 4, Al-Shameri teaches:
The processor implemented method of claim 1, wherein the plurality of statistical modeling techniques comprises one or more classification modeling techniques (Section 4.4 and [0304]: describing “statistical feature methods” such as the “Gray Level Co-Occurrence Matrix”), and one or more regressive modeling techniques ([0178]: “linear regression”).

Regarding claim 5, Al-Shameri teaches:
A system comprising: 
a memory (102) storing instructions ([0135]: “Pentium 4, which has 6 terabytes of memory. C++ language also used in implemented the text data.” Also describing the software code.); 
one or more communication interfaces (106) ([0106]: describing a “client browser” which comprises a “GUI interface that would allow the user to interact with a more powerful server in the virtual data center.”); and 
one or more hardware processors (104) coupled to the memory (102) using the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to (Abstract: describing that “one or more processors” can execute instructions that are encoded in a “tangible computer readable medium”, i.e. a type of memory. See also Fig. 2.1: showing that the “user interface engine” is connected to the various user computing devices” in correlation with the analytical system.): 22 Substitute Specification Attorney Docket No. 13178.0216 
obtain a test dataset and a training dataset, wherein the test dataset and the training dataset comprises at least one of one or more images and a plurality of elements ([0090]: describing a “test” dataset that comprises of image data from NASA® as well as a “text data[set]” that comprises of text documents from the “Topic Detection and Tracking (TDT) Pilot Corpus” ([0207]). Wherein the text dataset can have the data “corpus … be divided into two parts, training set and test set” ([0210]).) and …; 
determine one or more statistical modeling techniques from a plurality of statistical modeling techniques, based on the test dataset ([0102]: describing that an initial method for pattern detection “is based on empirical or statistical patterns, those patterns that have been observed over a long period of time and may be thought to have some underlying statistical structure.”); 
normalize, using the one or more determined statistical modeling technique, the test dataset to obtain a normalized dataset, wherein the normalized dataset comprises at least one of (describing “symmetrical normalized gray level co-occurrence matrix (GLCM)” as a statistical feature method that involves several detailed steps to compute a normalized image dataset ([0305]-[0308]). Similarly, see [0361]-[0363]: describing another normalized statistical method, namely the “normalized difference vegetation index (NDVI)” for normalizing image datasets “to detect vegetative change”.) and …; 
….

While Al-Shameri teaches the limitations of claim 5, Al-Shameri does not explicitly teach: “associate using one or more clustering techniques, at least one unique cluster head to at least one of (i) the one or more normalized elements set and (ii) the one or more normalized images set in the normalized dataset to obtain a labeled dataset, wherein associating involves performing analysis across at least one of the one or more elements set and images set, within the normalized dataset, to determine similar elements set, or near similar elements set, and assigning both the determined similar elements set (or near similar elements set) to a single unique cluster head;” on lines 21-29. Zeng discloses the claim limitations, teaching: 
“associate using one or more clustering techniques, at least one unique cluster head to at least one of (i) the one or more normalized elements set and (ii) the one or more normalized images set in the normalized dataset to obtain a labeled dataset (Zeng [0051]: describing a clustering based text classification (CBC) as shown in Fig. 6 wherein “[a]t block 602, CBC module 208 tokenizes all documents of data set 210 into terms and constructs one component for each distinct term… [so that] each document is represented by a vector [and] the term vectors are normalized.” Then, “At block 604, CBC module 208 clusters the tokenized terms …. We compute the centroids of the labeled data for each class (which is called “labeled centroids”) and use them as the initial centroids for k-means. The iterative loop is terminated when clustering result doesn't change anymore, or just before a labeled centroid being assigned to a wrong cluster…. Finally, at least a portion of unlabeled data 212 are assigned labels as labeled centroid in the same cluster.” (Zeng [0052]). Wherein the data can comprise text data (Zeng [0050]), i.e. a type of normalized elements set.), 
wherein associating involves performing analysis across at least one of the one or more elements set and images set, within the normalized dataset, to determine similar elements set, or near similar elements set ([0062]: describing a clustering analysis with normalization that comprises a similarity measurement for two data sets, which can comprise elements.), and 
assigning both the determined similar elements set (or near similar elements set) to a single unique cluster head ([0058]: describing that a label associated with a particular data set is assigned to a particular cluster due to a similarity metric. See [0052]-[0062]: describing the clustering computations comprising similarity and assignment of the data.);”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in Al-Shameri to include the clustering of normalized datasets in Zeng. Doing so would enable a “clustering based text classification (CBC) utilize both labeled and unlabeled data in semi-supervised learning operations…. At least a portion of the unlabeled data is then labeled based on the obtained clusters to generate an expanded labeled dataset.” (Zeng [0018]). 

While the cited references teach the limitations of claim 5, they do not explicitly teach: “generate, using one or more neural network models, an intelligence report by analyzing the labeled dataset … and perform iterative analysis on the generated intelligence reports; train, using the intelligence report and the test dataset, the one or more hardware processors; and generate subsequent intelligence reports for subsequent incoming test datasets” on lines 30-37. Phillipps discloses the claim limitation, teaching:  
“generate, using one or more neural network models, an intelligence report by analyzing the labeled dataset … and perform iterative analysis on the generated intelligence reports (Fig. 2B showing an “unsupervised learning module” that comprises a “clustering module” and a “report processing module”. Wherein “[t]he report processing module 236 can identify associations and patterns in these documents that indicate how the data in the unstructured data set is organized. These associations and patterns can be used to identify relationships between data elements in the unstructured data set” (Phillipps [0085]), including the use of “pseudo labels” as part of the clustering module (Phillipps [0079]). Whereby the machine learning process comprises feature selection via an iterative training process (Phillipps [0117]).); 
train, using the intelligence report and the test dataset, the one or more hardware processors (Phillipps Fig. 7: showing that training can be done on various modules and the training can be derived from the result (i.e. intelligence report) and received requests with the correlating data. Wherein the “[t]hese machine learning ensembles may be used to respond to analysis requests (e.g., processing collected and coordinated data using machine learning) and to provide machine learning results, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or other results. Supervised machine learning, as used herein, comprises one or more modules, computer executable program code, logic hardware, and/or other entities configured to learn from or train on input data, and to apply the learning or training to provide results or analysis for subsequent data.” (Phillipps [0040]).); and 
generate subsequent intelligence reports for subsequent incoming test datasets (Phillipps Fig. 7: showing an repetitive process for providing results to the user based on new requests coming in with correlating data, wherein “[t]he orchestration module 320 directs 734 the workload data through a machine learning ensemble 222 associated with the received 702 analysis request to produce a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a recognized pattern, a recommendation, an evaluation, and/or another result. The interface module 402 provides 730 the produced result to the requesting client 404, and the interface module 402 continues to monitor 702 requests.” (Phillipps [0158]).)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the report in Phillipps. Doing so would enable a system for “performing data analytics using machine learning. An unsupervised learning module is configured to assemble an unstructured data set into multiple versions of an organized data set. A supervised learning module is configured to generate one or more machine learning ensembles based on each version of multiple versions of an organized data set and to determine which machine learning ensemble exhibits a highest predictive performance.” (Phillipps Abstract). 

While the cited references teach the limitations of claim 5, they do not explicitly teach: “wherein the training dataset corresponds to the test dataset trained over a period of time” on lines 9-10 and “to obtain non-periodic patterns” on lines 31-32. Agostinelli discloses the claim limitations, teaching: 
“wherein the training dataset corresponds to the test dataset trained over a period of time”: describing that the training can take hours (Agostinelli section 3.4) and that the training comprises classifying the training data over 50,000 iterations that can be sampled over 24 and 48 hrs (Agostinelli section 3.1.1). 
“to obtain non-periodic patterns”: describing that the data can be classified into either periodic or aperiodic data, i.e. non-periodic data (Agostinelli sections 3.1.1, 3.1.5, and 4.1.3.). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the training and patterns in Agostinelli. Doing so would enable the system “[t]o classify signals as periodic or aperiodic, we train deep neural networks (DNNs) using standard gradient descent with momentum…. We train separate networks for data sampled over 24 and 48 h.” (Agostinelli section 3.1.1).

While the cited references teach the limitations of claim 5, they do not explicitly teach: “wherein normalizing the test dataset comprises identifying and filtering at least one of (i) one or more missing elements and one or more duplicate elements from the test dataset, and (ii) one or more missing images and one or more duplicate images from the test dataset” on lines 16-20. Tran discloses the claim limitations, teaching: 
(Tran col. 6, lines 24-29 and 64-67 to col. 7, lines 1-19: describing the normalization of the dataset to a mean of zero and standard deviation of one. Wherein the normalization can be done via a neural network “with a regression (Euclidean) loss and a Softmax loss function” (Tran col. 3, lines 52-53).) comprises identifying and filtering at least one of (i) one or more missing elements and one or more duplicate elements from the test dataset (Tran col. 8, lines 43-62: describing a “post processing component” wherein “the output of region proposal filtering component 206 contains a lot of overlapping words [i.e. a type of element]. A post processing step can be used to eliminate these duplications.”), and 
(ii) one or more missing images and one or more duplicate images from the test dataset (Tran col. 13, lines 6-46: describing filtering of image data wherein a “trained filtering neural network can be used on the regions of interest to remove 508 regions that do not contain text representations to determine a subset of the plurality of regions of interest that do contain text representations.” Wherein the text representation is located within bounding box of an image data (Tran col. 13, lines 31-34).)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the filtering in Tran. Doing so would enable a process for “filter[ing] using a convolutional neural network (CNN) with a regression (Euclidean) loss and a SoftMax loss function. The location of these filtered bounding boxes are then refined using regression CNNs. The refinement is done with several recursive iterations. A classification CNN is then used to map the bounding boxes to words in a large (e.g., 90K words) predefined dictionary.” (Tran col. 3, lines 51-62). 
Regarding claim 8, claim 8 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 8 is a system claim that corresponds to method claim 4.

Regarding claim 9, Al-Shameri teaches:
One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors causes (Abstract: “A tangible computer readable medium encoded with instructions for automatically generating metadata, wherein said execution of said instructions by one or more processors causes said “one or more processors’”.):
obtaining, a test dataset and a training dataset, wherein the test dataset and the training dataset comprises at least one of one or more images and a plurality of elements ([0090]: describing a “test” dataset that comprises of image data from NASA® as well as a “text data[set]” that comprises of text documents from the “Topic Detection and Tracking (TDT) Pilot Corpus” ([0207]). Wherein the text dataset can have the data “corpus … be divided into two parts, training set and test set” ([0210]).), and…; 
determining one or more statistical modeling techniques from a plurality of statistical modeling techniques, based on the test dataset ([0102]: describing that an initial method for pattern detection “is based on empirical or statistical patterns, those patterns that have been observed over a long period of time and may be thought to have some underlying statistical structure.”); 
normalizing, using the one or more determined statistical modeling techniques, the test dataset to obtain a normalized dataset, wherein the normalized dataset comprises at least one of one or more normalized elements set and one or more normalized images set (describing “symmetrical normalized gray level co-occurrence matrix (GLCM)” as a statistical feature method that involves several detailed steps to compute a normalized image dataset ([0305]-[0308]). Similarly, see [0361]-[0363]: describing another normalized statistical method, namely the “normalized difference vegetation index (NDVI)” for normalizing image datasets “to detect vegetative change”.) and …; 
….24 Substitute Specification Attorney Docket No. 13178.0216 

While Al-Shameri teaches the limitations of claim 9, Al-Shameri does not explicitly teach: “associating, using one or more clustering techniques, at least one unique cluster head to at least one of (i) the one or more normalized elements set and (ii) the one or more normalized images set in the normalized dataset to obtain a labeled dataset, wherein associating involves performing analysis across at least one of the one or more elements set and images set, within the normalized dataset, to determine similar elements set, or near similar elements set, and assigning both the determined similar elements set (or near similar elements set) to a single unique cluster head;” on lines 18-25. Zeng discloses the claim limitations, teaching: 
“associating, using one or more clustering techniques, at least one unique cluster head to at least one of (i) the one or more normalized elements set and (ii) the one or more normalized images set in the normalized dataset to obtain a labeled dataset (Zeng [0051]: describing a clustering based text classification (CBC) as shown in Fig. 6 wherein “[a]t block 602, CBC module 208 tokenizes all documents of data set 210 into terms and constructs one component for each distinct term… [so that] each document is represented by a vector [and] the term vectors are normalized.” Then, “At block 604, CBC module 208 clusters the tokenized terms …. We compute the centroids of the labeled data for each class (which is called “labeled centroids”) and use them as the initial centroids for k-means. The iterative loop is terminated when clustering result doesn't change anymore, or just before a labeled centroid being assigned to a wrong cluster…. Finally, at least a portion of unlabeled data 212 are assigned labels as labeled centroid in the same cluster.” (Zeng [0052]). Wherein the data can comprise text data (Zeng [0050]), i.e. a type of normalized elements set.), 
wherein associating involves performing analysis across at least one of the one or more elements set and images set, within the normalized dataset, to determine similar elements set, or near similar elements set, ([0062]: describing a clustering analysis with normalization that comprises a similarity measurement for two data sets, which can comprise elements.) and 
assigning both the determined similar elements set (or near similar elements set) to a single unique cluster head ([0058]: describing that a label associated with a particular data set is assigned to a particular cluster due to a similarity metric. See [0052]-[0062]: describing the clustering computations comprising similarity and assignment of the data.);”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in Al-Shameri to include the clustering of normalized datasets in Zeng. Doing so would enable a “clustering based text classification (CBC) utilize both labeled and unlabeled data in semi-supervised learning operations…. At least a portion of the unlabeled data is then labeled based on the obtained clusters to generate an expanded labeled dataset.” (Zeng [0018]). 

While the cited references teach the limitations of claim 9, they do not explicitly teach: “generating, using one or more neural network models, an intelligence report by analyzing the ; training, using the intelligence report and the test dataset, the one or more hardware processors; and generating subsequent intelligence reports for subsequent incoming test datasets” on lines 26-32. Phillipps discloses the claim limitation, teaching:  
“generating, using one or more neural network models, an intelligence report by analyzing the labeled dataset … and perform iterative analysis on the generated intelligence reports (Fig. 2B showing an “unsupervised learning module” that comprises a “clustering module” and a “report processing module”. Wherein “[t]he report processing module 236 can identify associations and patterns in these documents that indicate how the data in the unstructured data set is organized. These associations and patterns can be used to identify relationships between data elements in the unstructured data set” (Phillipps [0085]), including the use of “pseudo labels” as part of the clustering module (Phillipps [0079]). Whereby the machine learning process comprises feature selection via an iterative training process (Phillipps [0117]).); 
training, using the intelligence report and the test dataset, the one or more hardware processors (Phillipps Fig. 7: showing that training can be done on various modules and the training can be derived from the result (i.e. intelligence report) and received requests with the correlating data. Wherein the “[t]hese machine learning ensembles may be used to respond to analysis requests (e.g., processing collected and coordinated data using machine learning) and to provide machine learning results, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or other results. Supervised machine learning, as used herein, comprises one or more modules, computer executable program code, logic hardware, and/or other entities configured to learn from or train on input data, and to apply the learning or training to provide results or analysis for subsequent data.” (Phillipps [0040]).); and 
generating subsequent intelligence reports for subsequent incoming test datasets (Phillipps Fig. 7: showing an repetitive process for providing results to the user based on new requests coming in with correlating data, wherein “[t]he orchestration module 320 directs 734 the workload data through a machine learning ensemble 222 associated with the received 702 analysis request to produce a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a recognized pattern, a recommendation, an evaluation, and/or another result. The interface module 402 provides 730 the produced result to the requesting client 404, and the interface module 402 continues to monitor 702 requests.” (Phillipps [0158]).)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the report in Phillipps. Doing so would enable a system for “performing data analytics using machine learning. An unsupervised learning module is configured to assemble an unstructured data set into multiple versions of an organized data set. A supervised learning module is configured to generate one or more machine learning ensembles based on each version of multiple versions of an organized data set and to determine which machine learning ensemble exhibits a highest predictive performance.” (Phillipps Abstract). 



While the cited references teach the limitations of claim 9, they do not explicitly teach: “wherein the training dataset corresponds to the test dataset trained over a period of time” on lines 6-7 and “to obtain non-periodic patterns” on line 23. Agostinelli discloses the claim limitations, teaching: 
“wherein the training dataset corresponds to the test dataset trained over a period of time”: describing that the training can take hours (Agostinelli section 3.4) and that the training comprises classifying the training data over 50,000 iterations that can be sampled over 24 and 48 hrs (Agostinelli section 3.1.1). 
“to obtain non-periodic patterns”: describing that the data can be classified into either periodic or aperiodic data, i.e. non-periodic data (Agostinelli sections 3.1.1, 3.1.5, and 4.1.3.). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the training and patterns in Agostinelli. Doing so would enable the system “[t]o classify signals as periodic or aperiodic, we train deep neural networks (DNNs) using standard gradient descent with momentum…. We train separate networks for data sampled over 24 and 48 h.” (Agostinelli section 3.1.1). 

While the cited references teach the limitations of claim 9, they do not explicitly teach: “wherein normalizing the test dataset comprises identifying and filtering at least one of (i) one or more missing elements and one or more duplicate elements from the test dataset, and (ii) one or more missing images and one or more duplicate images from the test dataset” on lines 13-17. Tran discloses the claim limitations, teaching: 
(Tran col. 6, lines 24-29 and 64-67 to col. 7, lines 1-19: describing the normalization of the dataset to a mean of zero and standard deviation of one. Wherein the normalization can be done via a neural network “with a regression (Euclidean) loss and a Softmax loss function” (Tran col. 3, lines 52-53).) comprises identifying and filtering at least one of (i) one or more missing elements and one or more duplicate elements from the test dataset (Tran col. 8, lines 43-62: describing a “post processing component” wherein “the output of region proposal filtering component 206 contains a lot of overlapping words [i.e. a type of element]. A post processing step can be used to eliminate these duplications.”), and 
(ii) one or more missing images and one or more duplicate images from the test dataset (Tran col. 13, lines 6-46: describing filtering of image data wherein a “trained filtering neural network can be used on the regions of interest to remove 508 regions that do not contain text representations to determine a subset of the plurality of regions of interest that do contain text representations.” Wherein the text representation is located within bounding box of an image data (Tran col. 13, lines 31-34).)”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the filtering in Tran. Doing so would enable a process for “filter[ing] using a convolutional neural network (CNN) with a regression (Euclidean) loss and a SoftMax loss function. The location of these filtered bounding boxes are then refined using regression CNNs. The refinement is done with several recursive iterations. A classification CNN is then used to map the bounding boxes to words in a large (e.g., 90K words) predefined dictionary. Because the resulting predictions might contain a lot of overlapping and duplicated recognized text (e.g., at the same location there might be multiple overlapping results), a post-processing step can be implemented to merge and clean up the recognition results.” (Tran col. 3, lines 51-62).

Regarding claim 12, claim 12 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 12 is a media claim that corresponds to method claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121